Jenks, J.:
The pleadings are oral. The plaintiff sued to recover for work, labor and services, and amended her complaint to breach of contract. The answer was a general denial. The plaintiff testified that the parol contract was for a year’s service, that the service began in the month of June, continued for a year, and that at the end of the year a further conversation between her and the'defendant resulted in her continuance at service until she was discharged some months thereafter. • But on cross-examination she testified that the “further conversation” was in the preceding February, at which time the defendant agreed to employ her for a second year, when the present year was “ up.” She testified that she was sure of that, and had no doubt that she made the agreement in February. She then testified that all the defendant told her in the following June was “not to be uneasy,” that she was “safe for a year.”
I am of opinion that this was not sufficient to take the case out of the Statute of Frauds, inasmuch as a new contract was then necessary, i. e., the former contract should have then been renewed. (Odell v. Webendorfer, 50 App. Div. 579; Oddy v. James, 48 N. Y. 685; Berrien v. Southack, 26 N. Y. St. Repr. 932; Wanamaker v. Rhomer, 23 Wkly. Dig. 60.)
The remedy is upon gua/ntum meruit for the services rendered. (Hartwell v. Young, 67 Hun, 472.) I think that under the pleadings and in view of the fact that the application of the Statute of Frauds was elicited only upon the cross-examination of the sole witness for the plaintiff, the defendant could rely upon the statute, although not originally pleaded by him. (Fanger v. Caspary, 87 App. Div. 417, 420; Duffy v. O'Donovan, 46 N. Y. 223, 226.)
The judgment should be reversed and a new trial be ordered, costs to abide the event.
All concurred.
Judgment of the Municipal Court reversed and new trial ordered, costs to abide the event.